Name: 97/9/EC: Council Decision of 20 December 1996 repealing recommendation 76/494/EEC on the rational use, through better driving habits, of energy consumed by road vehicles
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  energy policy;  transport policy
 Date Published: 1997-01-07

 Avis juridique important|31997D000997/9/EC: Council Decision of 20 December 1996 repealing recommendation 76/494/EEC on the rational use, through better driving habits, of energy consumed by road vehicles Official Journal L 003 , 07/01/1997 P. 0008 - 0008COUNCIL DECISION of 20 December 1996 repealing recommendation 76/494/EEC on the rational use, through better driving habits, of energy consumed by road vehicles (97/9/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the proposal from the Commission (1),Whereas recommendation 76/494/EEC (2) was adopted to give guidelines to drivers so that they can contribute to more efficient use of road vehicles, by driving economically and responsibly;Whereas this recommendation has already achieved its objective and can have no further effect on driver behaviour and there is, therefore, no longer any reason for its existence,HAS DECIDED AS FOLLOWS:Sole Article Recommendation 76/494/EEC is hereby repealed.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No C 272, 18. 9. 1996, p. 10.(2) OJ No L 140, 28. 5. 1976, p. 14.